DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to application 62928317 filed 30 October 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites:
A method of matching patients to clinicians, performed at a computing device having one or more processors and memory storing one or more programs configured for execution by the one or more processors: 
receiving a health assessment from a user, including a plurality of clinician selection characteristics and a plurality of health status conditions; 

forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions; 
applying the trained model to the feature vector to generate a list of candidate treating clinicians who have optimally treated patients whose clinician selection characteristics and determined health characteristics correlate with the health assessment from the user; and 
providing the generated list of candidate treating clinicians to the user for selection.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, generating a list of candidates may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, reciting particular aspects of how 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
a processor with memory;
receiving a health assessment;
retrieving a trained model, the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician; 
forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions; 
applying the trained model to the feature vector;
providing the generated list of candidate treating clinicians to the user for selection.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 02 March 2020 discloses on page 4 paragraph 0022 different forms of processor and memory, including a smart phone, a tablet, a notebook computer, a desktop computer, a server computer, a system of server computers, or a wearable device such as a smart 
Accordingly, receiving, storing, and transmitting data are all generic computer functions performed by the generic computer to implement the abstract concept. This appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h).
Regarding the trained model with a feature vector used to process data recited with a high level of generality regarding how the model would be implemented by any computer hardware, this appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h), and mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5-8, additional limitations which amount to applying the trained model with features vector by generally linking the abstract concept to a particular technological environment).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor with memory; receiving a health assessment; retrieving a trained model, the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician; forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions; applying the trained model to the feature vector; providing the generated list of candidate treating clinicians to the user for selection; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

Similarly, using a computer to perform repetitive calculation from data stored in memory is also well-understood, routine, and conventional. Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the use of a trained model with a features vector, Shariff (20160302671) teaches that an object’s characteristics being presented to a machine in a feature vector is known, and using trained models to process this features vector is also  well-understood, routine, and conventional in the art (page 6 paragraph 0046).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5-6, further reciting a features vector, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.


A computer system for matching patients to clinicians, comprising: 
one or more processors; 
memory; and 
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: 
receiving a health assessment from a user, including a plurality of clinician selection characteristics and a plurality of health status conditions; 
retrieving a trained model, the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician; 
forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions; 
applying the trained model to the feature vector to generate a list of candidate treating clinicians who have optimally treated patients whose clinician selection characteristics and determined health characteristics correlate with the health assessment from the user; and 
providing the generated list of candidate treating clinicians to the user for selection.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, generating a list of candidates may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 10-14, reciting particular aspects of how additional data calculations may be performed in the mind but for recitation of generic computer components).  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
one or more processors; 
memory; and 
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: 
receiving a health assessment;

forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions; 
applying the trained model to the feature vector to generate a list of candidate;
providing the generated list of candidate treating clinicians to the user for selection.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 02 March 2020 discloses on page 4 paragraph 0022 different forms of processor and memory, including a smart phone, a tablet, a notebook computer, a desktop computer, a server computer, a system of server computers, or a wearable device such as a smart watch. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Accordingly, receiving, storing, and transmitting data are all generic computer functions performed by the generic computer to implement the abstract concept. This appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h).
Regarding the trained model with a feature vector used to process data recited with a high level of generality regarding how the model would be implemented by any computer hardware, this appears to be generally linking the abstract idea to a particular technological environment or 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 10, 12, additional limitations which amount to applying the trained model with features vector by generally linking the abstract concept to a particular technological environment).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.

Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
A generic computer receiving, storing, and transmitting data have been recognized by the courts as well-understood, routine, and conventional activity in the particular fields. Symantec, MPEP 2106.05(d)(II)(i)
Similarly, using a computer to perform repetitive calculation from data stored in memory is also well-understood, routine, and conventional. Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Regarding the use of a trained model with a features vector, Shariff (20160302671) teaches that an object’s characteristics being presented to a machine in a feature vector is known, 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 10, 12, further reciting a features vector, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, according to Shariff).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display, the one or more programs comprising instructions for: 
receiving a health assessment from a user, including a plurality of clinician selection characteristics and a plurality of health status conditions; 

forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions; 
applying the trained model to the feature vector to generate a list of candidate treating clinicians who have optimally treated patients whose clinician selection characteristics and determined health characteristics correlate with the health assessment from the user; and 
providing the generated list of candidate treating clinicians to the user for selection.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, generating a list of candidates may be performed by a user looking at a request and thinking about the type of data to provide responsive thereto.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
receiving a health assessment;
retrieving a trained model, the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician; 
forming a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions; 
applying the trained model to the feature vector to generate a list of candidate;
providing the generated list of candidate treating clinicians to the user for selection
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. The Specification as originally filed on 02 March 2020 discloses on page 4 paragraph 0022 different forms of 
Accordingly, receiving, storing, and transmitting data are all generic computer functions performed by the generic computer to implement the abstract concept. This appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h).
Regarding the trained model with a feature vector used to process data recited with a high level of generality regarding how the model would be implemented by any computer hardware, this appears to be generally linking the abstract idea to a particular technological environment or field of use.  MPEP 2106.05(h), and mere nominal extra-solution activities at best. MPEP 2106.05(g)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 16, 18, additional limitations which amount to applying the trained model with features vector by generally linking the abstract concept to a particular technological environment).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-11, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (20090313043) in view of Kinsey (20140136266).

	Claim 1: Schoenberg teaches:
A method (page 13 paragraph 0149 illustrating a method) of matching patients to clinicians (page 1 paragraph 0009 illustrating matching consumers with service providers, page 2 
receiving a health assessment from a user (page 6 paragraph 0067 illustrating obtaining a health risk assessment by displaying a questionnaire to the patient/consumer [considered to be a form of “user”]), including a plurality of clinician selection characteristics (page 6 paragraph 0067 illustrating asking the patient/consumer about the provider and type of provider) and a plurality of health status conditions (page 6 paragraph 0067 illustrating assessing the patient/consumer’s specific medical conditions); 
retrieving a trained model (page 6 paragraph 0067 illustrating a rules engine [considered to be a form of “trained model”] used to solicit information from the patient/consumer to determine the medical conditions), the model trained according to a plurality of patients, each patient providing a respective temporal sequence of health assessments during treatment by a respective treating clinician  (page 7 paragraph 0081 illustrating updating the rules engine with clinical insights captured during patient/consumer engagement with the system, including provider notes as the physician treats the patient/consumer); 
forming the plurality of clinician selection characteristics and a plurality of health characteristics determined from the health status conditions (page 6 paragraph 0067 illustrating determining the provider and type of provider, as well as specific medical conditions for the patient/consumer); 

providing the generated list of candidate treating clinicians to the user for selection (page 5 paragraph 0050 illustrating a list of providers identified based on the search criteria).
Schoenberg further teaches using operating a consumer advisor using a rule-driven engine that draws from both consumer intake data and programmed clinical knowledge (page 8 paragraph 0086, Figure 6, page 9 paragraph 0095 illustrating the consumer advisor being implemented as a software module within the server, page 9 paragraph 0096 illustrating databases storing rules used by the consumer advisor to interact with the patient/consumer to solicit data regarding the patient/consumer’s preferences and medical conditions).
Schoenberg does not teach:
a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics.
Kinsey teaches:
a feature vector comprising the plurality of clinician selection characteristics and a plurality of health characteristics (page 12 paragraph 0216 illustrating viewing attributes for consumers and merchants as vectors [considered to be a form of “feature vector”], and determining a similarity between relevant attributes, e.g. a “match” between a merchant’s rating and a consumer’s desired rating, based on a cosine angle between vectors, page 11 paragraph 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 2: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:
one or more user preferences that specify clinician selection characteristics for treating clinicians (Figure 5B illustrating criteria selected by the patient/consumer to select physicians);
applying the trained model includes using the specified clinician selection characteristics for treating clinicians to generate the list of candidate treating clinicians (page 8 paragraph 0089 illustrating the consumer advisor suggesting the type of providers most appropriate to discuss topics with the patient/consumer).
Schoenberg does not teach:
the feature vector further includes one or more user preferences that specify clinician selection characteristics for treating clinicians.
Kinsey teaches:
the feature vector further includes one or more user preferences that specify clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating an attribute 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the attributes vector of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the matching process between what a patient/consumer wants versus what the doctor/merchant has to offer (Kinsey; page 12 paragraph 0216).

Claim 3: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches displaying a list of providers and their associated rating (Figure 5C label 252).
Schoenberg does not teach:
further comprising: 
receiving user specification of one or more user preferences for clinician selection characteristics for treating clinicians; and 
filtering the generated list of candidate treating clinicians according to the user preferences for clinician selection characteristics for treating clinicians.
Kinsey teaches:
receiving user specification of one or more user preferences for clinician selection characteristics for treating clinicians (page 12 paragraph 0216 illustrating the consumer/patient’s desired rating when seeking out a merchant/doctor); and 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the desired rating filtering of Kinsey within the physician referral system of Schoenberg and Kinsey with the motivation to improve the quality of matches recommended by referring only doctors that have ratings that fit the patient’s quality criteria (Kinsey; page 12 paragraph 0216).

Claim 4: Schoenberg in view of Kinsey teach:
The method of claim 3, as discussed above and incorporated herein.
Schoenberg further teaches:
wherein a first user preference for clinician selection characteristics for treating clinicians is a gender identifier (Figure 5B label 240b illustrating the patient’s preference for female doctors); and 
filtering the generated list of candidate treating clinicians includes comparing the gender identifier to gender identifiers of candidate treating clinicians included in the generated list (Figure 5C illustrating displaying only female doctors, e.g. Maria, Juanita, Jane).

Claim 7: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:

receiving user specification of a user location (Figure 5B label 242a illustrating the user’s Zip code); and 
filtering the generated list of candidate treating clinicians by comparing the user location to locations of candidate treating clinicians on the generated list (Figure 5C You Searched For illustrating filter doctors within 20 miles of 02130).

Claim 8: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.
Schoenberg further teaches:
further comprising: 
receiving a scheduling preference of the user (page 5 paragraph 0052 illustrating the user initializing a standby engagement [considered to be a form of “scheduling preference”]); 
comparing the scheduling preference of the user to availability of candidate treating clinicians on the generated list (page 5 paragraph 0052 illustrating a provider selected from a type of provider who is off-line); and 
updating the list of candidate treating clinicians to exclude treating clinicians who do not have at least some availability that matches with the scheduling preference of the user (page 5 paragraph 0052 illustrating excluding off-line providers from the list provided to the user).

As per the set of claim(s): 9, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 1, respectively, and incorporated herein.


As per the set of claim(s): 10, 11, 14, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 2, 3, 7, respectively, and incorporated herein.

As per the set of claim(s): 15, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 1, respectively, and incorporated herein.
In particular, Schoenberg teaches computer storage for storing program codes to execute the functions of the disclosed system (page 13 paragraph 0149-0150). 

As per the set of claim(s): 16, 17, 19, 20, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 2, 3, 7, 8, respectively, and incorporated herein.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Kinsey as applied to claim 1 above, and further in view of Rau (20160022193).

Claim 5: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.

wherein the feature vector further includes an identifier of urgency and/or an identifier of illness severity.
Rau teaches:
wherein the feature vector (page 14 paragraph 0176 illustrating mapping a feature vector to the subject’s mental state, page 14 paragraph 0174 illustrating the emotions used for feature classification) further includes an identifier of urgency (page 15 paragraph 0209 illustrating classifying the mental/physiological state into a low/medium/high-risk category, page 12 paragraph 0161 illustrating emergency protocols for high-risk) and/or an identifier of illness severity (page 12 paragraph 0162 illustrating stratification into severity levels).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the urgency and severity features of Rau within the physician referral system of Schoenberg and Kinsey to monitor and intervene when a patient is experiencing a mental health episode to bring emergency resources to bear and potentially save the patient’s life (Rau; page 1 paragraph 0003, page 14 paragraph 0176).

Claim(s) 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Kinsey as applied to claims 1, 9, 15 above, and further in view of Saigal (20120047105).

Claim 6: Schoenberg in view of Kinsey teach:
The method of claim 1, as discussed above and incorporated herein.

Schoenberg in view of Kinsey do not teach:
further comprising: 
receiving user specification of a preferred health care approach and the feature vector includes both the preferred health care approach and suitability score for the preferred health care approach.
Saigal teaches:
receiving user specification of a preferred health care approach (Abstract illustrating individual preferences known as “utilities” indicating a patient’s preference for certain treatments) and the feature vector includes both the preferred health care approach and suitability score for the preferred health care approach (page 19 paragraph 0235 illustrating creating a Solution Vector with a predictable value for each attribute level, page 19 paragraph 0236 illustrating calculating an expected value for each treatment option).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the vector calculation for each treatment, as in Saigal, within the physician referral system of Schoenberg and Kinsey with the motivation of helping the patient better evaluate the best medical treatment outcome given their personal preferences (Saigal; page 1 paragraph 0004).

As per the set of claim(s): 12, 18, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 6, 6, respectively, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

EBADOLLAHI (20120109683) teaches using a features vector to calculate how successful the patient will be when treated by the physician based on how the physician previously treated other patients with the same condition (page 4 paragraph 004).

Roots (20190043606) teaches transforming raw patient data into a feature space for use with a plurality of machine learning models and provide a match to a physician based on patient data (Figure 2).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259.  The examiner can normally be reached on Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626